NO. 12-14-00168-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

JUAN CARLOS OLVERA,                                             §   APPEAL FROM THE 294TH
APPELLANT

V.                                                              §   JUDICIAL DISTRICT COURT

THE AMERICAN NATIONAL BANK OF
TEXAS, NATIONAL ASSOCIATION,
APPELLEE                                                        §   VAN ZANDT COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
         Pursuant to Rule 32.1, Appellant’s docketing statement was due to have been filed at the
time the appeal was perfected, i.e., June 6, 2014. See TEX. R. APP. P. 32.1. On June 26, 2014,
this court sent a notice informing Appellant that he should file a docketing statement within ten
days if he had not already done so. Appellant did not file the docketing statement. Accordingly,
on July 9, 2014, this court issued another notice advising Appellant that the docketing statement
was past due. The notice further provided that unless the docketing statement was filed on or
before July 24, 2014, the appeal would be presented for dismissal in accordance with Rule 42.3.
The time for filing the docketing statement has expired, and Appellant has not complied with the
court’s request. Because Appellant has failed to comply with Texas Rule of Appellate Procedure
32.1, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered July 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JULY 31, 2014


                                          NO. 12-14-00168-CV


                      JUAN CARLOS OLVERA,
                             Appellant
                                V.
    THE AMERICAN NATIONAL BANK OF TEXAS, NATIONAL ASSOCIATION,
                             Appellee


                                 Appeal from the 294th District Court
                        of Van Zandt County, Texas (Tr.Ct.No. 11-00899)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.